Title: To Benjamin Franklin from Dumas, 30 June 1779
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Sir
the Hague June 30th 1779
My last of the 24th. inst. gives you an account of what passed the same day in the Assembly of Holland. The following day, they resumed, as they call it, the resolution, & confirmed it; which being done the States separated, & will not meet before the end of July, in ordinary meeting. My intention was to set out Sunday, but finding myself not very well, I have complied with my wifes desire to stay till Sunday, being the happy 4th. of July, when I think to reach at least Rotterdam, & then to go on without losing time.
N—— persists in his ambitious schemes. He has received another American Vessel the Amsterdam, Cap. Mac Gee, with four american passengers adressed to him. I am very glad of it for him, & wish him great successes in this line: but I must repeat it, I think it not proper to confer to him, nor to any foreigner having his own business besides, such eminent powers as he asks for. After all I want still to see him perform his engagements with yr. Excy., as to the Loan.
As to the Bar—— C——, when I saw him at Amst. he intended to me a very high compliment, by telling me, Till he was convinced, as he was now, of my being so early a Servant to America, & not an uncalled one, his intention had been to get himself appointed Minister for America in his own Country, by the Interest of his great friends in America, & of his Correspondent there Mr. Erkelens a Dutch Mercht.: but now he would give it up, & not envy me a Coach and horses. I gave him to understand, I never had horses, but men & their Concerns, in my head, & therefore would not interfere, if he should apply for his horses to America. He wished I would concert with him what we had to write severally to Am——, & give one of my dispatches to his friend Lt. Col. Diriks, who is to return there: both which I declined.
I am happy in the expectation to be at Passy, as well as every where in the world, with a respectful attachment, Sir, yr. most humble & obedient servant
D
I beg yr. indulgence for my English.

Yesterday at 4 o clock in the morning the G. Py. dispatched 6 Messengers to the other provinces, with the Lettres circulaires of this province.
Paris to his Exc. B. Franklin

 
Addressed: To his Excellency / B. Franklin Esqr. Min. Plen. / of the Un. St. &c. &c. / Passy./.
Notation: Dumas June 30. 79
